Title: To George Washington from Samuel Chase, 12 December 1780
From: Chase, Samuel
To: Washington, George


                        
                            Sr
                            Cornish Decr 12 1780
                        
                        You will please to excuse us, in urging the Necessity of Supporting this Frontier, which from Charlestown
                            & upwards, contains More than one Hundred & Twenty Miles; and is greatly exposed to a total Desolation by
                            the Enemy. We must be of Opinion, that not only the Safety of the Inhabitants of this River; but the Grand Cause of
                            America, depends much upon uniting Canady with these States; And that, as one Town not a great Distance from us, has
                            Suffered A Conflagration by the Enemy, unless an Expedition against Canady is formed, we fear great part of this Frontier
                            will suffer in like manner, or be necessitated to leav their Habitations.
                        We Shall do every thing in our Power to forward an Expedition into Canady; having been heretofore apply’d to,
                            by the Commissary of purchases, we have now on Hand three Thousand Bushels of Grain unpaid for which is at the Continents
                            Service; We presume large quantities might now be purchased, in this Quarter; But as we have been necessitated to guard
                            what is now on Hand, at our own Expence, we are of Opinion, that the grain in this Quarter cannot long be Secure, unless
                            defended by the Country, but must be transported. We are Your Excellencys very Humble Servants
                        
                            Samuel Chase Inhabitants of Cornish
                            Dudley Chase
                            Jonth. Chase
                        
                    